Title: To Thomas Jefferson from St. John de Crèvecoeur, 9 November 1787
From: Crèvecoeur, Michel Guillaume St. John de
To: Jefferson, Thomas



Sir
New York 9th. Novr. 1787

I am much obliged to you for your Last Letter, as well as for the various and Interesting details it contained concerning the State of our national affairs. Great Indeed is the Change Lately brought about in the disposition of that Country; but who Cou’d have foreseen that the Parliaments Shou’d have Shew’d such a spirit of opposition to the Establishment of Provincial assemblies. It wou’d seem as if they were Jealous of that new Institution. Dont you think that the Time is now come to break those antiquated bodys and with the fragments to Establish Supreme Courts, solely for the Tryal of Causes; we see something similar here.—The new Constitution now in everybody’s hands seem also to meet with Considerable opposition, particularly in this State and in Pensilvania. Some people seem considerably alarmed, but yet I trust to the good sense of the Inhabitants. I Trust that every man who attached to the Glorey and happiness of his country, as well as to his property will be for it.—Old as I am I cou’d even fight for the admission of this new federal government—now or never.
If this new Constitution fails I will do every thing in my Power to Leave this country which will become the scene of anarchy and confusion.—What an Interesting Journey your Last must have been! I’d give a good deal to see the Sketch of your observations. I Learnt the other day from Mr. Maddisson with great pleasure, that Congres had reappointed you their Plenipotentiary. May you soon be that of a strongly united nation. Accept the sentiments of Respect and most sincere Esteem with which I am Sir Your Very Humble Servt,

St. John


Mille Compliments a Mr. Short S’il vous Plait. J’ay soigneusement fait passer Touttes ses Lettres et Packets.

